ORDER

PER CURIAM.
In this jury-tried case, defendant appeals from his conviction of the Class C felony of receiving stolen property pursuant to § 570.080 RSMo 1986. Defendant was found to be a prior and persistent offender under §§ 557.036.4, 558.016.2 and .3, and was sentenced to ten years imprisonment.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).